Citation Nr: 9921904	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  95-04 242	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 70 percent disabling  

2.  Entitlement to an increased rating for the service-
connected duodenal ulcer, status post subtotal gastrectomy 
with vagotomy, currently rated as 40 percent disabling  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart






ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to August 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 and subsequent rating decisions 
by the RO.  



FINDINGS OF FACT

1.  The veteran's service-connected PTSD is shown to be 
manifested by severe social and industrial inadaptability and 
likely precludes him from securing and following 
substantially gainful employment.  

2.  The veteran's service-connected duodenal ulcer disease, 
status post-subtotal gastrectomy with vagotomy is shown to be 
manifested by constipation, diarrhea, flatulence and 
occasional nausea; however, sweating, circulatory disturbance 
after meals, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia are not demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 100 
percent for the service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp.); 38 
C.F.R. §§ 4.132 including Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 
(1998).  

2.  The criteria for the assignment of a rating in excess of 
40 percent for the service-connected duodenal ulcer disease, 
status post-subtotal gastrectomy with vagotomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104; 38 C.F.R. §§ 4.7, 
4.114 including Diagnostic Code 7308 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Currently, the veteran asserts that his service-connected 
PTSD is more disabling than represented by the 70 percent 
rating; and that his service-connected duodenal ulcer, status 
post subtotal gastrectomy with vagotomy is more disabling 
than represented by the 40 percent rating.  

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107(a) have been met, in that the veteran's claims for 
increased ratings are well grounded based on the veteran's 
evidentiary assertions that his service-connected 
disabilities have increased in severity.  See Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  The evidence has 
been properly developed, and there is no further VA duty to 
assist him with his claim.  38 U.S.C.A. § 5107(a).  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability should 
be conducted to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). Although the Board has thoroughly reviewed all 
medical evidence of record, the Board will focus on the most 
recent medical findings regarding the current level of the 
veteran's residuals.  


A.  PTSD

Prior to November 7, 1996, PTSD was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.132, Diagnostic 
Code 9411.  Primarily, it was rated on the basis of the 
degree to which psychoneurotic symptoms impaired the 
veteran's social and industrial ability.  Id.  

A 70 percent evaluation is warranted if the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating is warranted if the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, if there are totally incapacitating psychoneurotic 
symptoms bordering of gross repudiation of reality or if 
there is a demonstrated inability to obtain or retain 
employment.  

While the veteran's increased rating claim under both 
criteria applicable to the rating of mental disorders that 
were in effect during the pendency of his claim, the Board 
finds that the old criteria are the most-favorable version in 
this case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1990).  

A March 1994 PTSD examination was conducted.  The Axis I 
diagnosis was PTSD, severe, superimposed on major depression.  
The Axis V Global Assessment of Functioning Scale (GAF) was 
60.  

In June 1994, the veteran was hospitalized by VA and treated 
for PTSD.  His GAF was noted to have been 40 in the past, and 
30 currently.  The veteran was found to have been 
unemployable.  

The Social Security Administration determined that the 
veteran was disabled as of May 1995.  In 1995, two of the 
veteran's physicians and his mother-in-law, a registered 
nurse, opined that the veteran was unemployable due to PTSD 
and his gastrointestinal disability, but primarily due to 
PTSD.  

The veteran was hospitalized by VA for PTSD from April to 
August 1996.  His GAF was 40.  The veteran was noted to have 
been unemployable.

The veteran has satisfied one of the criteria for the 
assignment of a 100 percent rating in effect prior to 
November 7, 1996, i.e., his service-connected PTSD severely 
affects almost all of his activities and precludes him from 
obtaining and retaining employment.  Therefore, based on the 
evidence as outlined hereinabove, the Board finds that the 
veteran's service-connected PTSD itself warrants the 
assignment of a 100 percent rating.  See Johnson, supra.  

Accordingly, the Board concludes that the criteria for the 
assignment of a disability rating of 100 percent for the 
service-connected PTSD have been met.  


B.  Duodenal Ulcer, Status Post Subtotal Gastrectomy with 
Vagotomy 

A 40 percent evaluation requires a moderate postgastrectomy 
syndrome with less frequent episodes of epigastric disorders 
with characteristic mild circulatory symptoms after meals 
than are characteristic of a severe syndrome, but with 
diarrhea and weight loss.  A 60 percent evaluation requires a 
severe postgastrectomy syndrome associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.  38 C.F.R. § 4.114, Code 7308.  

A VA examination was conducted in June 1997.  The veteran 
complained of gastroesophageal reflux.  He stated that he 
awakened with episodes of choking and coughing and might 
vomit.  He denied dysphagia, but complained that he had a 
burning sensation.  He also complained of episodes of 
flatulence, constipation and diarrhea.  The veteran was noted 
not to be anemic and was well developed.  The diagnoses 
included those of gastroesophageal reflux, likely bile reflux 
as well as possibly acid reflux; and status post duodenal 
ulcer with subtotal gastrectomy, as documented by the claims 
file.  

A VA examination was conducted in November 1997.  The 
examiner stated that the veteran described very severe acid 
symptoms, consisting of burning chest pain, which was worse 
at night, with significant acid brash; occurring four or five 
times per week.  The veteran denied having melena, 
hematochezia or hematemesis.  The diagnosis was duodenal 
peptic ulcer disease, status post-questionable partial 
postgastrectomy/vagotomy in 1980.  The veteran was noted to 
have severe gastroesophageal reflux disease symptoms for 
which he takes medication.  

The Board finds that the veteran's symptoms due to the 
service-connected duodenal ulcer disease, status post 
subtotal gastrectomy with vagotomy are shown to be manifested 
by complaints of constipation, diarrhea, flatulence and 
occasional nausea.  However, he is not shown to be 
experiencing symptoms consistent with severe postgastrectomy 
syndrome to support the assignment of a 60 percent rating 
under the provisions of Diagnostic Code 7308.  

Circulatory disturbance after meals, hypoglycemic symptoms 
and weight loss with malnutrition and anemia are not 
demonstrated.  Hence, an increased rating is not assignable.  



ORDER

A 100 percent rating for the service-connected PTSD is 
granted, subject to the regulations controlling the 
disbursement of VA monetary benefits.  

An increased rating for the service-connected duodenal ulcer, 
status post-subtotal gastrectomy with vagotomy is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals


 

